United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 Commission File #0-16640 (Exact name of registrant as specified in its charter) Michigan 38-2606280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2723 South State Street, Ann Arbor, MI 48104 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code: (517) 423-8373 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated Filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of July 22, 2011, there were outstanding 12,692,111 shares of the registrant's common stock, no par value. Page 1 Forward-Looking Statements This report contains forward-looking statements that are based on management's beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and United Bancorp, Inc. Forward-looking statements are identifiable by words or phrases such as "outlook" or "strategy"; that an event or trend "may", "should", "will", "is likely", or is "probable" to occur or "continue" or "is scheduled" or "on track" or that the Company or its management "anticipates", "believes", "estimates", "plans", "forecasts", "intends", "predicts", "projects", or "expects" a particular result, or is "confident," "optimistic" or has an "opinion" that an event will occur, or other words or phrases such as "ongoing", "future", or "tend" and variations of such words and similar expressions.Such statements are based upon current beliefs and expectations and involve substantial risks and uncertainties which could cause actual results to differ materially from those expressed or implied by such forward-looking statements. These statements include, among others, statements related to real estate valuation, future recognition of income, future levels of non-performing loans, the rate of asset dispositions, dividends, future growth, future funding sources, future liquidity levels, future profitability levels, the effects on earnings of changes in interest rates and the future level of other revenue sources. All of the information concerning interest rate sensitivity is forward-looking. All statements with reference to future time periods are forward-looking. Management's determination of the provision and allowance for loan losses, the appropriate carrying value of intangible assets (including mortgage servicing rights and deferred tax assets) and other real estate owned and the fair value of investment securities (including whether any impairment on any investment security is temporary or other-than-temporary and the amount of any impairment) involves judgments that are inherently forward-looking. There can be no assurance that future loan losses will be limited to the amounts estimated or that other real estate owned can be sold for its carrying value or at all. Our ability to utilize our deferred tax asset, respond to declines in collateral values and credit quality, and improve profitability is not entirely within our control and is not assured. The future effect of changes in the financial and credit markets and the national and regional economy on the banking industry, generally, and on United Bancorp, Inc., specifically, are also inherently uncertain. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions ("risk factors") that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward-looking statements. United Bancorp, Inc. undertakes no obligation to update, clarify or revise forward-looking statements to reflect developments that occur or information obtained after the date of this report. Risk factors include, but are not limited to, the risk factors described in "Item 1A – Risk Factors" of our Annual Report on Form 10-K for the year ended December 31, 2010. These and other factors are representative of the risk factors that may emerge and could cause a difference between an ultimate actual outcome and a preceding forward-looking statement. Page 2 Cross Reference Table Item Description Page Part I Financial Information 4 Item 1 Financial Statements 4 (a) Condensed Consolidated Balance Sheets 4 (b) Condensed Consolidated Statements of Operations (unaudited) 5 (c) Condensed Consolidated Statements of Shareholders’ Equity (unaudited) 6 (d) Condensed Consolidated Statements of Cash Flows (unaudited) 7 (e) Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Background 27 Other Developments 28 Executive Summary 29 Financial Condition 31 Results of Operations 38 Liquidity and Capital Resources 46 Critical Accounting Policies 48 Item 3 Quantitative and Qualitative Disclosures about Market Risk 48 Item 4 Controls and Procedures 48 Part II Other Information 49 Item 6 Exhibits 49 Signatures 49 Exhibit Index 50 Page 3 Return to Cross Reference Table Part I – Financial Information Item 1 – Financial Statements (a) Condensed Consolidated Balance Sheets In thousands of dollars (unaudited) June 30, December 31, Assets Cash and demand balances in other banks $ $ Interest bearing balances with banks Total cash and cash equivalents Securities available for sale FHLB Stock Loans held for sale Portfolio loans Less allowance for loan losses Net portfolio loans Premises and equipment, net Bank-owned life insurance Accrued interest receivable and other assets Total Assets $ $ Liabilities Deposits Noninterest bearing $ $ Interest bearing deposits Total deposits Federal funds purchased and other short term borrowings - FHLB advances payable Accrued interest payable and other liabilities Total Liabilities Commitments and Contingent Liabilities 0 0 Shareholders' Equity Preferred stock, no par value; 2,000,000 shares authorized, 20,600 shares outstanding; liquidation preference $1,000 per share Common stock and paid in capital, no par value; 30,000,000 shares authorized; 12,692,111 and 12,667,111 shares issued and outstanding, respectively Accumulated deficit ) ) Accumulated other comprehensive income, net of tax Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 Return to Cross Reference Table (b) Condensed Consolidated Statements of Operations (unaudited) In thousands of dollars, except per share data Three Months Ended June 30, Six Months Ended June 30, Interest Income Interest and fees on loans $ Interest on securities Taxable Tax exempt Interest on federal funds sold and balances with banks 67 58 Total interest income Interest Expense Interest on deposits Interest on fed funds and other short term borrowings - 55 11 55 Interest on FHLB advances Total interest expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses ) Noninterest Income Service charges on deposit accounts Wealth Management fee income Gainson securities transactions - 31 - 31 Income from loan sales and servicing ATM, debit and credit card fee income Income from bank-owned life insurance Other income Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and equipment expense, net External data processing Advertising and marketing Attorney, accounting and other professional fees Director fees 89 Expenses relating to ORE property FDIC insurance premiums Other expenses Total noninterest expense Income (Loss) Before Federal Income Tax ) ) Federal income tax (benefit) Net Income (Loss) $ $ ) $ $ ) Preferred stock dividends and amortization ) Income (Loss) Available to Common Shareholders $
